Kupferman, J.,
dissents in a memorandum as follows: I dissent and would affirm. As the court at Special Term pointed out, a licensed real estate *861broker need not have its compensation agreement in writing (General Obligations Law, § 5-701, subd a, par 10). The plaintiff-respondent had a customer, and by correspondence from and on behalf of the defendants, such customer was acknowledged. Whether there was ever a meeting of the minds, or whether the conditions postulated by the defendants were met, is a matter that should be resolved at a trial.